 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10
11
12   MELVIN CLAUDE COATS, II,       ) Case No. CV 18-10135-DSF (JPR)
                                    )
13                   Plaintiff,     )
                                    ) ORDER DISMISSING COMPLAINT WITH
14              v.                  ) LEAVE TO AMEND
                                    )
15   LOS ANGELES POLICE             )
     DEPARTMENT,                    )
16                                  )
                     Defendant.     )
17
18        On December 6, 2018, Plaintiff filed pro se a civil-rights

19   action under 42 U.S.C. § 1983.    He was subsequently granted leave

20   to proceed in forma pauperis.    His civil-rights claims arise from

21   a 72-hour psychiatric hold on him effected by the Los Angeles

22   Police Department after he attempted suicide.

23        After screening the Complaint under 28 U.S.C. § 1915(e)(2),

24   the Court finds that its allegations fail to state a claim upon

25   which relief might be granted.    Because it appears that at least

26   some of the defects can be cured by amendment, the Complaint is

27   dismissed with leave to amend.    See Lopez v. Smith, 203 F.3d

28   1122, 1130-31 (9th Cir. 2000) (en banc) (holding that pro se

                                       1
 1   litigant must be given leave to amend complaint unless it is
 2   absolutely clear that deficiencies cannot be cured).     If
 3   Plaintiff desires to pursue any of his claims, he is ORDERED to
 4   file a first amended complaint within 28 days of the date of this
 5   order, remedying the deficiencies discussed below.
 6                         ALLEGATIONS OF THE COMPLAINT
 7         Plaintiff “attempted suicide mid December 2017.”    (Compl. at
 8   4.)   He sent “text and video” of the attempt “to a friend in
 9   Florida.”    (Id.)1   He does not specifically say where the attempt
10   took place, but he lives in an apartment in Winnetka and further
11   alleges that the events giving rise to his claims occurred there.
12   (See id. at 2, 4.)     He “went to [the] E.R.” the “next morning”
13   and then “came back home” to prepare for a winter session that
14   was scheduled to begin on January 2, 2018, at an unidentified
15   college.    (Id. at 4.)   Plaintiff does not specify which emergency
16   room he went to, any information he may have given to staff
17   there, whether he sought or was provided treatment, and if so for
18   what symptoms, injuries, or conditions.     (See id.)
19         On the morning of January 1, 2018, “over a week after [he]
20   attempted suicide,” the LAPD “came to [Plaintiff’s] residence,”
21   “arrested” him, and “forced [him] to detainment [sic] & 72 hours
22   of hold at local E.R. [sic].”     (Id.)   He does not allege facts as
23   to his mental state or behavior at the time of the “arrest” or
24   any knowledge the officers had of his suicide attempt or mental
25   state.    (See id.)   Nor does he allege facts as to any mental-
26
           1
27           Plaintiff does not allege facts as to what method he used,
     when he sent the text and video to his friend, or the specific
28   contents of the text or video. (See Compl. at 4.)

                                        2
 1   health diagnosis or history he may have had.    (See id.)   He
 2   alleges that he suffered “[e]motional distress,” “[s]uppression
 3   of [i]mmune system,” “[b]ronchitis,” and “[p]sychological trauma”
 4   from the incident.   (Id. at 5.)2
 5        Plaintiff brings claims for “false arrest/imprisonment”
 6   under the Fourth Amendment (id. at 3-4) and “discrimination” on
 7   an unspecified legal theory (id. at 4).   He also alleges a
 8   “conspir[acy],” which the Court liberally construes under 42
 9   U.S.C. § 1985.3   (Id.; see also id. at 3.)   The Los Angeles
10
11        2
             Plaintiff does not specifically allege whether the harms he
     claims to have suffered arose from the officers’ conduct at his
12   home or from events that may have happened while he was detained at
13   the emergency room. (See Compl. at 4-5.)
          3
14          The Complaint is drafted on a standard form for nonprisoner
     civil-rights actions; Plaintiff checked a box on that form
15   indicating that he sues under 42 U.S.C. § 1983 (see Compl. at 3)
     and filled out a later section of the form asking § 1983 plaintiffs
16   to “explain how each defendant acted under color of state or local
     law” (see id. at 4). But he also cites 18 U.S.C. §§ 241 and 242 as
17
     the basis for some or all of his claims. (See id.) Those statutes
18   criminalize deprivation of civil rights under color of state law
     and any conspiracy to deprive someone of constitutional or other
19   federal rights, among other conduct. Private individuals generally
     may not prosecute others for alleged crimes, and the Supreme Court
20   has not inferred a private right of action from the existence of a
     criminal statute. Cent. Bank of Denver v. First Interstate Bank of
21
     Denver, 511 U.S. 164, 190 (1994) (“we have not suggested that a
22   private right of action exists for all injuries caused by
     violations of criminal prohibitions”); Aldabe v. Aldabe, 616 F.2d
23   1089, 1092 (9th Cir. 1980) (per curiam) (no private right of action
     exists under §§ 241 or 242).
24
          Sections 1983 and 1985 provide a private civil right of action
25   for deprivation of civil rights under color of state law and
26   conspiracy to do the same, respectively. See 42 U.S.C. §§ 1983,
     1985. The Court therefore considers Plaintiff’s conspiracy claim
27   under § 1985 and his other claims under § 1983. See Mata v. Lynch,
     135 S. Ct. 2150, 2156 (2015) (upholding federal courts’ practice of
28   recharacterizing pleadings so as to offer possibility of relief);

                                         3
 1   Police Department is the sole named Defendant, and Plaintiff
 2   specifically indicates that he sues it in its “[o]fficial
 3   capacity.”   (Id. at 2.)4   He seeks $256,984 in general damages,5
 4   $2400 in special damages for “future medical expenses,” and
 5   “maximum relief” in punitive damages.    (Id. at 5.)
 6                           STANDARD OF REVIEW
 7        A complaint may be dismissed as a matter of law for failure
 8   to state a claim “where there is no cognizable legal theory or an
 9   absence of sufficient facts alleged to support a cognizable legal
10   theory.”   Shroyer v. New Cingular Wireless Servs., Inc., 622 F.3d
11   1035, 1041 (9th Cir. 2010) (as amended) (citation omitted);
12   accord O’Neal v. Price, 531 F.3d 1146, 1151 (9th Cir. 2008).    In
13   considering whether a complaint states a claim, a court must
14   generally accept as true all the factual allegations in it.
15   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Hamilton v. Brown,
16   630 F.3d 889, 892-93 (9th Cir. 2011).    The court need not accept
17   as true, however, “allegations that are merely conclusory,
18   unwarranted deductions of fact, or unreasonable inferences.”    In
19
20   Alvarez v. Hill, 518 F.3d 1152, 1158 (9th Cir. 2008) (pro se
21   plaintiff’s failure to identify correct legal theory not fatal to
     cause of action).
22
          4
             The email address he provides for Defendant appears to
23   belong to an individual named Dominic Choi, however. (See Compl.
     at 2.)
24
          5
             That amount includes itemized alleged costs for 311 days’
25   worth of “[p]ain, suffering, [i]nconvenience: $44,784.00,”
26   “[e]motional [d]istress: $62,200.00,” and “[l]oss of [c]onsortium:
     $150,000.00.” (Compl. at 5.) He has not alleged facts as to how
27   he determined those numbers; what pain, suffering, or emotional
     distress he suffered; whose consortium was lost; or what happened
28   after 311 days to remedy the situation. (See id. at 4-5.)

                                       4
 1   re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008)
 2   (citation omitted); see also Shelton v. Chorley, 487 F. App’x
 3   388, 389 (9th Cir. 2012) (finding that district court properly
 4   dismissed civil-rights claim when plaintiff’s “conclusory
 5   allegations” did not support it).      Although a complaint need not
 6   include detailed factual allegations, it “must contain sufficient
 7   factual matter, accepted as true, to ‘state a claim to relief
 8   that is plausible on its face.’”       Iqbal, 556 U.S. at 678 (quoting
 9   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)); Yagman v.
10   Garcetti, 852 F.3d 859, 863 (9th Cir. 2017).      A claim is facially
11   plausible when it “allows the court to draw the reasonable
12   inference that the defendant is liable for the misconduct
13   alleged.”    Iqbal, 556 U.S. at 678.    “A document filed pro se is
14   ‘to be liberally construed,’ and ‘a pro se complaint, however
15   inartfully pleaded, must be held to less stringent standards than
16   formal pleadings drafted by lawyers.’”      Erickson v. Pardus, 551
17   U.S. 89, 94 (2007) (per curiam) (citations omitted).
18                               DISCUSSION
19   I.     Municipal-Liability Standard
20          The Complaint names the LAPD as its only Defendant.     (See
21   Compl. at 2.)    It does not name any individual officers as
22   Defendants or sue anyone in his or her individual capacity.      (See
23   id.)    Municipalities and local-government entities are considered
24   “persons” under § 1983 and therefore may be liable for causing a
25   constitutional deprivation.    See Monell v. Dep’t of Soc. Servs.,
26   436 U.S. 658, 690-91 (1978); see also Long v. Cnty. of L.A., 442
27   F.3d 1178, 1185 (9th Cir. 2006).       California police departments
28   are independently suable public entities.      See Streit v. Cnty. of

                                        5
 1   L.A., 236 F.3d 552, 565 (9th Cir. 2001) (citing Shaw v. Cal.
 2   Dep’t of Alcoholic Beverage Control, 788 F.2d 600, 605 (9th Cir.
 3   1986), and Karim-Panahi v. L.A. Police Dep’t, 839 F.2d 621, 624
 4   n.2 (9th Cir. 1988)).
 5        Because no respondeat superior liability exists under
 6   § 1983, a municipality is liable only for injuries that arise
 7   from an official policy or longstanding custom.    Monell, 436 U.S.
 8   at 694; City of Canton v. Harris, 489 U.S. 378, 385-87 (1989).     A
 9   plaintiff must show “that a [municipal] employee committed the
10   alleged constitutional violation pursuant to a formal
11   governmental policy or a longstanding practice or custom which
12   constitutes the standard operating procedure of the local
13   governmental entity.”   Gillette v. Delmore, 979 F.2d 1342, 1346
14   (9th Cir. 1992) (per curiam) (citation omitted).
15        In addition, a plaintiff must allege facts demonstrating
16   that the policy was “(1) the cause in fact and (2) the proximate
17   cause of the constitutional deprivation.”   Trevino v. Gates, 99
18   F.3d 911, 918 (9th Cir. 1996).   “Liability for improper custom
19   may not be predicated on isolated or sporadic incidents; it must
20   be founded upon practices of sufficient duration, frequency and
21   consistency that the conduct has become a traditional method of
22   carrying out policy.”   Id.; see also Thompson v. City of L.A.,
23   885 F.2d 1439, 1443-44 (9th Cir. 1989) (“Consistent with the
24   commonly understood meaning of custom, proof of random acts or
25   isolated events are [sic] insufficient to establish custom.”),
26   overruled on other grounds by Bull v. City & Cnty. of S.F., 595
27   F.3d 964, 981 (9th Cir. 2010) (en banc).    “A custom can be shown
28   or a policy can be inferred from widespread practices or

                                      6
 1   ‘evidence of repeated constitutional violations for which the
 2   errant municipal officers were not discharged or reprimanded.’”
 3   Pierce v. Cnty. of Orange, 526 F.3d 1190, 1211 (9th Cir. 2008)
 4   (as amended) (quoting Gillette, 979 F.2d at 1349).
 5         A plaintiff may also establish municipal liability by
 6   demonstrating that the alleged constitutional violation was
 7   caused by a failure to train municipal employees adequately.      See
 8   Harris, 489 U.S. at 388.   A plaintiff claiming failure to train
 9   must allege facts demonstrating the following:
10         (1) he was deprived of a constitutional right, (2) the
11         [municipality] had a training policy that “amounts to
12         deliberate indifference to the constitutional rights of
13         the persons with whom its police officers are likely to
14         come into contact,” and (3) his constitutional injury
15         would have been avoided had the [municipality] properly
16         trained those officers.
17 Blankenhorn v. City of Orange, 485 F.3d 463, 484 (9th Cir. 2007)
18 (citation and alterations omitted).
19       Further, the Ninth Circuit has “found municipal liability on
20 the basis of ratification when the officials involved adopted and
21 expressly approved of the acts of others who caused the
22 constitutional violation.”    Trevino, 99 F.3d at 920.   “To show
23 ratification, a plaintiff must prove that the ‘authorized
24 policymakers approve[d] a subordinate’s decision and the basis for
25 it.’”    Christie v. Iopa, 176 F.3d 1231, 1239 (9th Cir. 1999)
26 (citation omitted); accord Gillette, 979 F.2d at 1346-47.
27
28

                                      7
 1 II.   Plaintiff Has Not Stated Any Municipal-Liability Claim
 2       A.      Fourth Amendment
 3       Plaintiff’s main contention appears to be that he was
 4 “false[ly] arrest[ed]/imprison[ed]” in violation of the Fourth
 5 Amendment.    (Compl. at 3-4.)      For the following reasons, he has
 6 not stated any claim against the LAPD on that theory.
 7               1.   Applicable law
 8       An arrest without probable cause violates the Fourth
 9 Amendment and gives rise to a claim for damages under § 1983.
10 See, e.g., Dist. of Columbia v. Wesby, 138 S. Ct. 577, 585-86
11 (2018); Rosenbaum v. Washoe Cnty., 663 F.3d 1071, 1076 (9th Cir.
12 2011) (per curiam).     “Probable cause to arrest exists when
13 officers have knowledge or reasonably trustworthy information
14 sufficient to lead a person of reasonable caution to believe that
15 an offense has been or is being committed by the person being
16 arrested.”    Ramirez v. City of Buena Park, 560 F.3d 1012, 1023
17 (9th Cir. 2009) (citation omitted).       Probable cause is determined
18 based on the totality of circumstances known to the arresting
19 officers at the time of arrest.       Illinois v. Gates, 462 U.S. 213,
20 238 (1983).    Because probable cause is an objective inquiry, the
21 arresting officer’s “subjective reason for making the arrest” does
22 not matter; a public, warrantless arrest comports with the Fourth
23 Amendment as long as there was probable cause for a reasonable
24 officer to arrest the suspect for some crime, which need not be
25 the actual offense charged or the one articulated by the arresting
26 officers.    Devenpeck v. Alford, 543 U.S. 146, 153-54 (2004).
27       California Welfare and Institutions Code section 5150(a)
28 allows a “peace officer” or other county-designated professional

                                         8
 1 to take into custody “for up to 72 hours” a person who, “as a
 2 result of a mental health disorder, is a danger to others, or to
 3 himself or herself, or gravely disabled.”    Subsection (b) of that
 4 same provision clarifies that the person making the detention
 5 “shall not be limited to consideration of the danger of imminent
 6 harm.”
 7      “[S]uch a seizure is analogous to a criminal arrest and must
 8 therefore be supported by probable cause.”   Maag v. Wessler, 960
 9 F.2d 773, 775 (9th Cir. 1991) (per curiam) (as amended Apr. 1,
10 1992).   Probable cause under section 5150 exists “when the
11 totality of the circumstances ‘would lead a person of ordinary
12 care and prudence to believe, or to entertain a strong suspicion,
13 that the person detained is mentally disordered and is a danger to
14 himself or herself or is gravely disabled.’”   Austen v. Cnty. of
15 L.A., No. 15-07372 DDP (FFMx), 2018 WL 501552, at *5 (C.D. Cal.
16 Jan. 19, 2018) (quoting People v. Triplett, 144 Cal. App. 3d 283,
17 287-88 (1983)).   An officer initiating a hold under section 5150
18 may “tak[e] into account the past conduct, character, and
19 reputation of the detainee.”   Triplett, 144 Cal. App. 3d at 288.
20      The Fourth Amendment governs a claim for unlawful detention
21 by law-enforcement actors “even beyond the start of legal
22 process.”   Manuel v. City of Joliet, 137 S. Ct. 911, 920 (2017).
23 To raise such a claim, a plaintiff must show that the officer
24 violated his constitutional rights by detaining or arresting him
25 without probable cause.   Id. at 918; Barry v. Fowler, 902 F.2d
26 770, 772 (9th Cir. 1990).   Although claims of unlawful psychiatric
27 holds are usually analyzed under the Due Process Clause of the
28 14th Amendment, see Jensen v. Lane Cnty., 312 F.3d 1145, 1147 (9th

                                    9
 1 Cir. 2002) (applying due-process, not Fourth Amendment, standard
 2 to claim that doctor unlawfully extended plaintiff’s involuntary
 3 psychiatric detention by two days), they may arise under the
 4 Fourth Amendment as well, see Maag, 960 F.2d at 775.
 5       Any Fourth Amendment claim for unlawful detention by law-
 6 enforcement officers, like any claim for false arrest, thus
 7 depends on an absence of probable cause.   See Cabrera v. City of
 8 Huntington Park, 159 F.3d 374, 380 (9th Cir. 1998) (per curiam)
 9 (criminal arrest); Austen, 2018 WL 501552, at *5, *6-8 (initiation
10 of psychiatric hold and brief detention at police station).
11             2.   Analysis
12       Plaintiff alleges that he attempted suicide in mid-December
13 2017, sent text and video “showing [his] attempt” to a friend at
14 an unknown time after that, and was “forced . . . to detainment
15 [sic]” by LAPD officers, who initiated a 72-hour hold at a local
16 emergency room “over a week” after the attempt.   (Compl. at 4.)
17 Those allegations suggest that he was subjected to an involuntary
18 psychiatric hold under section 5150, and the officers likely had
19 probable cause to detain him under that provision regardless of
20 any stated basis for their conduct.6   See Devenpeck, 543 U.S. at
21 153-54 (Fourth Amendment satisfied even when probable cause exists
22
23
         6
              Plaintiff does not specifically allege what basis the
24   officers cited for detaining him or whether they knew about his
     suicide attempt and, if so, when and how they came by that
25   knowledge.   (See Compl. at 4.)  The Complaint’s sparse factual
26   allegations nevertheless suggest that the officers’ arrival and
     Plaintiff’s detention had some causal nexus with his suicide
27   attempt. (See id.)
28

                                    10
 1 on basis other than that articulated by officers); Bias v.
 2 Moynihan, 508 F.3d 1212, 1220-21 (9th Cir. 2007) (officer had
 3 probable cause to detain plaintiff under § 5150 one day after she
 4 sent letter to judge threatening to kill herself if court ruled
 5 against her and officer “observed that [she] appeared depressed,”
 6 and again after she displayed “agitated” and paranoid behavior
 7 about one year later); Heater v. Southwood Psychiatric Ctr., 42
 8 Cal. App. 4th 1068, 1075 (1996) (probable cause existed for 72-
 9 hour hold under § 5150 from third-party reports that plaintiff
10 “had made threats to harm himself and others” and had three-week
11 history of “ongoing depression”); Triplett, 144 Cal. App. 3d at
12 288 (probable cause for involuntary psychiatric hold existed for
13 “intoxicat[ed]” and “tearful” plaintiff with “obvious physical
14 signs of a recent suicide attempt”).    If so, no Fourth Amendment
15 violation occurred.7
16       But even if the officers did not have probable cause, his
17 Fourth Amendment claim would still fail because he sues solely on
18 a municipal-liability theory and has not alleged that his “arrest”
19 stemmed from any LAPD policy, custom, or practice; indeed, he has
20
          7
             Plaintiff also brings a claim of “false . . . imprisonment”
21
     against the LAPD (Compl. at 4) but then alleges that he was
22   “h[e]ld” at a local emergency room (id.). He has not named any
     medical facility or medical professional as a Defendant and does
23   not sue anyone on a due process theory. (See generally Compl. at
     1-5.)   If he wishes to pursue a false-imprisonment claim in an
24   amended pleading, he must specifically allege as much and name a
     proper Defendant. See Jensen, 312 F.3d at 1147 (five-day detention
25   by doctor at medical facility was due-process not Fourth Amendment
26   claim); Austen, 2018 WL 501552, at *6-8 (no Fourth Amendment claim
     against officers based on plaintiff’s brief detention at police
27   station before longer psychiatric hold at medical facility when
     officers’ detention was supported by probable cause).
28

                                     11
 1 not alleged that any relevant policy, custom, or practice existed.
 2 (See generally Compl. at 3-5.)       His single paragraph of factual
 3 allegations describes one incident on January 1, 2018, and
 4 therefore does not support an inference that the LAPD had or has a
 5 longstanding custom or practice of detaining people after they
 6 have attempted suicide, as required for a viable claim against the
 7 LAPD.    See Harris, 489 U.S. at 385; Trevino, 99 F.3d at 918.
 8 Plaintiff has not identified the officers involved, and his
 9 factual allegations give no reason to think any of them had
10 policymaking authority or that anyone who did knew of their
11 actions and approved their alleged malfeasance.       Cf. Christie, 176
12 F.3d at 1239-40 (denying summary judgment on Monell claim when
13 facts showed that supervisor with policymaking authority had
14 notice of and approved subordinate officer’s allegedly
15 unconstitutional actions).       Nor does anything in the Complaint
16 suggest that the conduct he challenges resulted from a failure to
17 train officers or that more or different training would have
18 prevented the harms he claims to have suffered.       See Blankenhorn,
19 485 F.3d at 484-85.
20        Should Plaintiff decide to pursue a Fourth Amendment claim
21 against the LAPD in an amended pleading, he must allege specific
22 facts showing that he was detained without probable cause, see
23 Cabrera, 159 F.3d at 380, and that his detention was the result of
24 some department policy, custom, or practice, Harris, 489 U.S. at
25 385.
26         B.    Equal Protection
27         Plaintiff alleges that Defendant “subject[ed] [him] to
28 discrimination” (Compl. at 4), which the Court liberally construes

                                        12
 1 as an equal protection claim under the 14th Amendment.      The
 2 Complaint does not allege sufficient facts to state a claim on
 3 that theory, however.
 4               1.   Applicable law
 5         To state an equal protection claim, Plaintiff must show that
 6 Defendant acted with an intent or purpose to discriminate against
 7 him based on his membership in some protected class.      See Barren
 8 v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998).      “Intentional
 9 discrimination means that a defendant acted at least in part
10 because of a plaintiff’s protected status.”      Maynard v. City of
11 San Jose, 37 F.3d 1396, 1404 (9th Cir. 1994) (as amended)
12 (emphasis in original).       Because government-entity liability is
13 his only theory of relief, he must also allege facts demonstrating
14 that he meets the standard for such claims set forth in Section I.
15               2.   Analysis
16         Plaintiff has not alleged that he belongs to any particular
17 protected class.     Nor has he specifically alleged any reason for
18 Defendant’s conduct, much less that it was motivated by an intent
19 to discriminate against him based on his membership in some
20 protected class.     (See Compl. at 4.)   Although Plaintiff admits to
21 attempting suicide, he nowhere alleges that he was mentally ill at
22 any relevant time, and in any event “federal courts do not treat
23 the mentally ill as a suspect or quasi-suspect class and thus
24 apply rational-basis review in equal protection claims” involving
25 them.    Manning v. Germanow, No. CV 13-1388-ABC (AGR)., 2013 WL
26 6683675, at *4 (C.D. Cal. Dec. 16, 2013) (alteration and citation
27 omitted); see also Heller v. Doe by Doe, 509 U.S. 312, 321 (1993)
28 (equal protection claims involving mentally ill people given

                                        13
 1 rational-basis review).     The Complaint suggests that LAPD officers
 2 initiated Plaintiff’s hold at least in part because of concerns
 3 about his welfare following his suicide attempt (see generally
 4 Compl. at 4), which if true would be a rational basis for their
 5 conduct.     Thus, Plaintiff has not adequately pleaded any equal
 6 protection violation, much less one that resulted from an LAPD
 7 custom, policy, or practice.     See City of L.A. v. Heller, 475 U.S.
 8 796, 799 (1986) (per curiam) (no Monell liability absent showing
 9 of constitutional injury); Quintanilla v. City of Downey, 84 F.3d
10 353, 355 (9th Cir. 1996) (same).     This claim therefore fails as
11 well.
12       Should Plaintiff choose to pursue an equal protection claim
13 in an amended pleading, he must allege specific facts showing that
14 he is a member of a protected class, that Defendant intentionally
15 discriminated against him based on his membership in that class,
16 and that Defendant’s conduct resulted from an LAPD policy, custom,
17 or practice.
18         C.    Conspiracy
19         Plaintiff alleges that the conduct in the Complaint was part
20 of a “[c]onspiracy [a]gainst [r]ights,” evidently referring to his
21 rights to be free from discrimination and false arrest and
22 imprisonment.     (See Compl. at 3-4.)   The Court construes this
23 claim under § 1985(3).8
24
           8
             As noted above, Plaintiff ostensibly brings his conspiracy
25   claim under 18 U.S.C. § 242, for which there is no private right of
26   action, and the Court therefore construes it under § 1985. (See
     supra note 3; see also Compl. at 3.)        But § 1985 has three
27   subsections; subsection (1) prohibits conspiracies to prevent
     federal officers from performing their duties and subsection (2)
28   prohibits conspiracies to obstruct justice by, for example,

                                      14
 1              1.    Applicable law
 2       Section 1985(3) prohibits conspiracies to deprive “any person
 3 or class of persons” of equal protection under the laws, equal
 4 privileges and immunities under the laws, or the right to vote.
 5 Id.   Any party injured as a result of a violation of § 1985 “may
 6 have an action for the recovery of damages, occasioned by such
 7 injury or deprivation, against any one or more of the
 8 conspirators.”     Id.
 9       To state a claim under § 1985(3), a plaintiff must allege
10 “(1) that ‘some racial, or perhaps otherwise class-based,
11 invidiously discriminatory animus [lay] behind the conspirators’
12 action,’ and (2) that the conspiracy ‘aimed at interfering with
13 rights’ that are ‘protected against private, as well as official,
14 encroachment.’”     Bray v. Alexandria Women’s Health Clinic, 506
15 U.S. 263, 267-68 (1993) (citations omitted).     “[T]he plaintiff
16 must state specific facts to support the existence of the claimed
17 conspiracy.”      Olsen v. Idaho State Bd. of Med., 363 F.3d 916, 929-
18 30 (9th Cir. 2004) (citation omitted) (affirming dismissal when
19 complaint was “devoid of any discussion of an agreement” among
20 defendants).
21       The Monell municipal-liability doctrine applies to claims
22 under § 1985(3).     See Luke v. Abbott, 954 F. Supp. 202, 202 n.1
23 (C.D. Cal. 1997); Burke v. City of Santa Monica, No. CV 09-02259
24
25   intimidating witnesses, parties, or jurors. The conduct alleged in
26   the Complaint does not appear to implicate either of those
     provisions, and so the Court construes this claim under subsection
27   (3). Should Plaintiff wish to pursue a conspiracy claim under one
     of the other subsections, he must allege appropriate facts in any
28   amended pleading he may choose to file.

                                       15
 1 MMM (PLAx), 2010 WL 11549360, at *20 n.123 (C.D. Cal. Dec. 8,
 2 2010).   “[T]he absence of a section 1983 deprivation of rights
 3 precludes a section 1985 conspiracy claim predicated on the same
 4 allegations.”    Kulkarni v. Upasani, 659 F. App’x 937, 939-40 (9th
 5 Cir. 2016) (citation and alteration omitted) (upholding dismissal
 6 of § 1985(3) claim against county social-services agency because
 7 plaintiff had not adequately alleged constitutional deprivation or
 8 agency’s participation in conspiracy).
 9             2.   Analysis
10       As discussed above, Plaintiff has not adequately pleaded any
11 Monell claim against the LAPD under § 1983, nor has he alleged
12 that Defendant’s conduct arose from any racial or class-based
13 discriminatory animus.      Moreover, he has not alleged the existence
14 of any agreement among LAPD officers or between the LAPD and
15 anyone else to deprive him of his constitutional rights, or that
16 the LAPD had a policy or custom of conspiring to detain people
17 unlawfully following suicide attempts.     (See generally Compl. at
18 4.)   He accordingly has failed to state any claim for conspiracy.
19 See Kulkarni, 659 F. App’x at 939-40.
20       If Plaintiff decides to pursue a conspiracy claim in an
21 amended pleading, he must allege specific facts showing an
22 agreement between Defendant and someone else to deprive him of his
23 constitutional rights, that that agreement was motivated by
24 discriminatory animus, and that he actually suffered a
25 constitutional deprivation.     See Olsen, 363 F.3d at 929-30.   If he
26 intends to proceed on a municipal-liability theory, he must also
27 allege facts showing that the constitutional deprivation resulted
28

                                       16
 1 from a policy, custom, or practice as described in Section I.9
 2 III. Plaintiff’s Damages Claims Are Not Viable
 3       Plaintiff alleges that he suffered various medical and
 4 emotional harms from Defendant’s conduct, including “suppression
 5 of [i]mmune system,” “[b]ronchitis” (for which he apparently
 6 received treatment), and “psychological trauma” (which he
 7 contradictorily alleges is “untreated” and subject to “partial-
 8 medication management”).    (Compl. at 5.)   He seeks more than
 9 $250,000 from Defendant as a result of those supposed harms,
10 apparently based on 311 days of “[p]ain, suffering,
11 [i]nconvenience,” “[e]motional [d]istress,” and “[l]oss of
12 [c]onsortium” as well as “future medical expenses” for three
13 months of counseling.    (Id.)
14       Damages that are “speculative, remote, imaginary, contingent
15 or merely possible cannot serve as a legal basis for recovery.”
16
17        9
             Rule 8 of the Federal Rules of Civil Procedure requires a
18   plaintiff to allege sufficient facts to give fair notice of his
     claims and to enable the other party to defend itself effectively,
19   and to plausibly suggest entitlement to relief such that it is not
     unfair to subject the opposing party to the expense of discovery
20   and continued litigation. See Starr v. Baca, 652 F.3d 1202, 1216
     (9th Cir. 2011); see also Brazil v. U.S. Dep’t of Navy, 66 F.3d
21
     193, 199 (9th Cir. 1995) (Rule 8 requires that complaint provide
22   “minimum threshold” giving defendant “notice of what it is that it
     allegedly did wrong”). Although for the reasons discussed above
23   Plaintiff has not adequately pleaded any claim on any of his
     theories, his equal protection, false-imprisonment, and conspiracy
24   claims also appear to fall short of the Rule 8 standard. Failure
     to comply with Rule 8 is an independent basis for dismissal even
25   when a pleading is not otherwise “wholly without merit.”        See
26   McHenry v. Renne, 84 F.3d 1172, 1179 (9th Cir. 1996). He is warned
     that should he choose to file an amended pleading, he must allege
27   what conduct by whom he contends is unlawful under which legal
     theory, and he must name as a Defendant the entity or individual he
28   contends is responsible for each alleged offense.

                                     17
 1 Navellier v. Sletten, 262 F.3d 923, 939 (9th Cir. 2001) (citation
 2 omitted); see also Krainski v. Nev. ex rel. Bd. of Regents, 616
 3 F.3d 963, 971 (9th Cir. 2010) (plaintiff’s speculative allegations
 4 of “psychological trauma,” “loss of liberty,” and potential
 5 impairment of future employment opportunities insufficient to
 6 claim damages in civil-rights case).   Plaintiff has not alleged
 7 how the LAPD suppressed his immune system or gave him bronchitis,
 8 and no explanation is apparent to the Court.   (See generally
 9 Compl. at 4-5.)   Indeed, Plaintiff expressly alleges that he was
10 held for three days not at any police facility but at a
11 nondefendant “local E.R.” (id. at 4), presumably referring to an
12 emergency room.
13      Nor has Plaintiff clarified the extent to which his alleged
14 psychological and emotional difficulties were proximately caused
15 by Defendant’s conduct as opposed to that of the “E.R.” that
16 actually held him for three days (id. at 4-5) or, for that matter,
17 what his psychological state was before his suicide attempt and
18 why any mental-health problems since then, including his alleged
19 need for three months of “counseling” (id. at 5), should be
20 attributed to Defendant.   He also alleges “loss of consortium” —
21 which in any event is an independent state-law tort and not a
22 federal civil-rights theory of damages, see Bosworth v. United
23 States, No. CV 14-0498-DMG (SS), 2016 WL 9651128, at *14-15 (C.D.
24 Cal. Dec. 9, 2016), accepted by 2017 WL 4075130 (C.D. Cal. Sept.
25 12, 2017) — without identifying whose consortium was lost and what
26
27
28

                                    18
 1 the LAPD had to do with it.   (See Compl. at 4-5.)10
 2       Such speculative and implausible allegations do not state a
 3 proper claim for damages under §§ 1983 or 1985.      See Krainski, 616
 4 F.3d at 971; Navellier, 262 F.3d at 939.      If Plaintiff decides to
 5 file an amended pleading, he must allege specific facts supporting
 6 viable and actionable damages claims for whatever harms he
 7 purports to have suffered.
 8       Plaintiff also seeks “maximum relief” in punitive damages
 9 against the LAPD.   (Compl. at 5.)     Local-government entities and
10 their employees in their official capacity are immune from suit
11 for punitive damages under § 1983.      See Kentucky v. Graham, 473
12 U.S. 159, 167 n.13 (1985).    He should omit such demands from any
13 amended pleading he chooses to file.
14                         *********************
15       If Plaintiff desires to pursue his claims, he is ORDERED to
16 file a first amended complaint within 28 days of the date of this
17 order, remedying the deficiencies discussed above.      The FAC should
18 bear the docket number assigned to this case, be labeled “First
19 Amended Complaint,” and be complete in and of itself, without
20 reference to the original Complaint or any other pleading,
21 attachment, or document.
22       Plaintiff is advised that he may wish to seek help from one
23 of the federal “pro se” clinics in this District.      The clinics
24
25        10
             Moreover, in California a loss-of-consortium claim may be
26   brought only by the injured party’s spouse, not by the injured
     party himself or even his parent or child. See Lefiell Mfg. Co. v.
27   Super. Ct., 55 Cal. 4th 275, 284-85 (2012). Plaintiff apparently
     alleges that he is the injured party and has not alleged facts
28   suggesting that he is or was married. (See Compl. at 4-5.)

                                     19
 1 offer free on-site information and guidance to individuals who are
 2 representing themselves (proceeding pro se) in federal civil
 3 actions.      They are administered by nonprofit law firms, not by the
 4 Court.      The clinic closest to Plaintiff is located in Suite 170 of
 5 the Edward R. Roybal Federal Building and U.S. Courthouse, 255
 6 East Temple Street, Los Angeles, CA 90012.     It is open Mondays,
 7 Wednesdays, and Fridays, 9:30 a.m. to 12 p.m. and 2 to 4 p.m.
 8 Useful information is also available on the clinics’ website,
 9 http://prose.cacd.uscourts.gov/los-angeles.     In light of the
10 ongoing federal-government shutdown, Plaintiff is advised to first
11 contact any clinic he wishes to attend to obtain the most current
12 information on its hours and availability.
13       Plaintiff is warned that if he fails to timely file a
14 sufficient FAC, the Court may dismiss this action on the grounds
15 set forth above or for failure to diligently prosecute.11
16
17
18 DATED: January 18, 2019
                                       JEAN ROSENBLUTH
19                                     U.S. MAGISTRATE JUDGE
20
21
22
23
24        11
              If Plaintiff believes this order erroneously disposes of
     any of his claims, he may file objections with the district judge
25   within 20 days of the date of the order. See Bastidas v. Chappell,
26   791 F.3d 1155, 1162 (9th Cir. 2015) (“When a magistrate judge
     believes she is issuing a nondispositive order, she may warn the
27   litigants that, if they disagree and think the matter dispositive,
     they have the right to file an objection to that determination with
28   the district judge.”).

                                       20
